DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim states: “which is configured to automatically interrogate the PV module at night.” It is not clear from the claim what is “interrogate the PV module”. 
For examination purposes, the examiner is taking the position that either an electrical detector or a central processing unit (CPU) is interrogate the PV module until further explanation is given by the applicants.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouno et al (US Pub 2015/0094967).

    PNG
    media_image1.png
    647
    770
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    699
    530
    media_image2.png
    Greyscale

Regarding claim 1, Kouno et al disclose [see Figs. 1 and 3 above] a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising: a housing (photovoltaic system 1); a power source (power system 13) located within the housing (1); an electrical connection [via wires of junction box 12] presented by the housing (1) for electrically communicating the power source (13) with a PV module (photovoltaic array 16); and wherein [see Note below] current supplied by the power source (13) to the PV module (16) is less than 10 mA.
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04]

Regarding claim 3, Kouno et al disclose an electrical detector (junction box 12) located within the housing (1), and wherein electrical lines in electrical communication with the electrical detector (12) are placed in electrical communication with the PV module (16) so as to measure at least one shunt resistance within the PV module (16).
Regarding claim 4, Kouno et al disclose a central processing unit (“CPU”) (monitoring apparatus 110) configured to perform an analysis of an output from the electrical detector (12), the output indicative of the at least one shunt resistance within the PV module (16), the CPU (110) determining at least one of PID development [see paragraphs [0143]-[0145] for details] or a percentage power loss of the PV module from the analysis.
Regarding claim 5, Kouno et al disclose wherein [see Note above] the analysis of the output from the electrical detector (12) by the CPU (110) assumes an illumination current provided by the PV module (16) is zero.
Regarding claim 6, Kouno et al disclose an isolation device (string measurement apparatus 34) configured to [see Note below] electrically isolate the PV module (16) from the remainder of a PV string (PV string 11) when the current is supplied by the power source (13) to the PV module (16).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]

Regarding claim 9, Kouno et al disclose either an electrical detector (junction box 12) or a central processing unit (CPU) (monitoring apparatus 110) is configured to [see Note above] automatically interrogate the PV module (16) at night.
Regarding claim 10, Kouno et al disclose [see Figs. 1 and 3 above] a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising: a housing (photovoltaic system 1); a power source (power system 13) located within the housing (1); an electrical connection [via wires of junction box 12] presented by the housing (1) for electrically communicating the power source (13) with a PV module (photovoltaic array 16); an electrical detector (junction box 12) in electrical communication with the electrical connection; and a central processing unit (“CPU”) (monitoring apparatus 110) configured to analyze an output from the electrical detector (12) and determine, based on the output, a power loss of the PV module (16) relative to a threshold power loss.
Regarding claim 11, Kouno et al disclose wherein [see Note below] the threshold power loss is 1.0%.
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04.]
Regarding claim 12, Kouno et al disclose a photovoltaic (“PV”) assembly for the early detection of potential induced degradation (“PID”) comprising: a PV string (PV string 11) 
Regarding claim 13, Kouno et al disclose wherein [see Note below] current supplied by the power source (13) to the PV module (16) located at the negative voltage end of the PV string (11) is less than 10 mA.
[Note: Claim limitations that employ phrases of the type “wherein” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that “wherein” an element is performing a function does not limit a claim to a particular structure which does not limit the scope of a claim or claim limitation. See also MPEP 2111.04.]
Regarding claim 14, Kouno et al disclose wherein [see Note above] the PV module (16) located at the negative voltage end of the PV string (11) includes a plurality of PV cells (PV string 28) having shunt resistances (shunt resistor 23) [see Fig. 2] in series electrical connection with the power source (13).
Regarding claim 15, Kouno et al disclose an isolation device (string measurement apparatus 34) configured to [see Note below] electrically isolate the PV module (16) located at the negative voltage end of the PV string (11) from the remainder of the PV string (11) when the PV module (16) is interrogated by the sensor (12).
Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 16, Kouno et al disclose wherein the PV string (11) is a first PV string and the sensor (12) is a first sensor, which includes a second PV string (11) [see Fig. 1 where shown more than one PV string] including a plurality of PV modules (16), a second sensor (12) positioned and arranged to sense a PV module (16) located at the negative voltage end of the second PV string (11), and a central server (monitoring apparatus 110), the first and second sensors (12) configured to wired [see paragraph [0034], lines 9-13 for details] or wirelessly communicate PV string (11) interrogation results to the central server (110).
Regarding claim 17, Kouno et al disclose [see Figs. 1 and 3 above] a photovoltaic (“PV”) sensor for the early detection of potential induced degradation (“PID”) comprising: a sensor including a housing (photovoltaic system 1); a power source (power system 13) located within the housing (1); an electrical connection [via wires of junction box 12] presented by the housing (1) for electrically communicating the power source (13) with a PV module (photovoltaic array 16) for detecting at least one of PID development in [see paragraphs [0143]-[0145] for details] or a percentage power loss of the PV module; and a central server (monitoring apparatus 110) in data communication with the sensor (1), wherein the central server (110) is configured to [see Note above] enable a display screen to be populated according to data outputted from the sensor (1).
Note above] populate at least one display screen according to data outputted from the plurality of sensors.
Regarding claim 19, Kouno et al disclose wherein the central server(110)  is configured [see Note above] to produce at least one trend or determine at least pattern using a sensed shunt resistance of the PV module (16).
Regarding claim 20, Kouno et al disclose wherein inherently [see below] the display screen is configured to [see Note above] display at least one of a (i) shunt resistance or PV module power loss indicator or (ii) a time remaining to a shunt resistance or PV module power loss threshold indicator.
	Although the prior art does not specifically disclose the claimed “the display screen”, this feature is seen to be an inherent teaching of that device since graphs 6-8 and 12A-14 is disclosed and it is apparent that some type of display must be presented for the monitoring apparatus to function as intended in showing graphs of different characteristics.
Regarding claim 21, Kouno et al disclose wherein inherently [see above] the display screen includes a selectable icon representing the PV module, the display screen displaying [see Figs. 6-8 and 12A-14] additional information concerning the PV module when the selectable icon is selected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the primary reason for the allowance of the claim is due to wherein the isolation device includes a switch or a metal-oxide-semiconductor field-effect transistor (“MOSFET”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858